01/20/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: PR 21-0004


                                        PR 20-0004

                                                                        JAN 1 9 2021
                                                                     Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana
 IN RE THE PETITION OF
                                                                     ORDER
 KRISTIN BJELLA HOW




       Kristin Bjella How has petitioned this Court for adrnission to active status in the
State Bar of Montana after having been on inactive status since March 2019.
       IT IS ORDERED that upon payrnent of the appropriate fees to the State Bar of
Montana, Petitioner shall be adrnitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
                ier-z4
      DATED this/ "/ day of January, 2021.


                                                  For the Court,



                                                 By          4/           ,F'
                                                              C ief Justice